
	

114 HR 1857 IH: To authorize the President to award the Medal of Honor posthumously to Major Dominic S. Gentile of the United States Army Air Forces for acts of valor during World War II.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1857
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mrs. Beatty (for herself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor posthumously to Major Dominic S. Gentile of
			 the United States Army Air Forces for acts of valor during World War II.
	
	
		1.Authorization for award of Medal of Honor to Dominic S. Gentile for acts of valor during World War
			 II
 (a)FindingsCongress makes the following findings: (1)Major Dominic S. Gentile of the United States Army Air Forces destroyed at least 30 enemy aircraft during World War II, making him one of the highest scoring fighter pilots in American history and earning him the title of Ace of Aces.
 (2)Major Gentile was the first American fighter pilot to surpass Captain Eddie Rickenbacker’s WWI record of 26 enemy aircraft destroyed.
 (3)Major Gentile was awarded several medals in recognition of his acts of valor during World War II, including two Distinguished Service Crosses, seven Distinguished Flying Crosses, the Silver Star, the Air Medal, and received similar honors from Great Britain, Italy, Belgium, and Canada.
 (4)Major Gentile was born in Piqua, Ohio, and died January 23, 1951, after which he was posthumously appointed to the rank of major.
 (5)Major Gentile is buried in Columbus, Ohio. Gentile Air Force Station in Kettering, Ohio, is named in his honor and he was inducted into the National Aviation Hall of Fame in 1995.
 (b)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized to award the Medal of Honor posthumously under section 3741 of such title to former Major Dominic S. Gentile of the United States Army Air Forces for the acts of valor during World War II described in subsection (c).
 (c)Acts of valor describedThe acts of valor referred to in subsection (b) are the actions of then Major Dominic S. Gentile who, as a pilot of a P–51 Mustang in the Army’s 336th Fighter Squadron, Fourth Fighter Group, of the Eighth Air Force in Europe during World War II, distinguished himself conspicuously by gallantry and intrepidity at the risk of his life above and beyond the call of duty by destroying at least 30 enemy aircraft during his service in the United States Army Air Forces.
			
